HSBC Bank USA v Zillitto (2019 NY Slip Op 06858)





HSBC Bank USA v Zillitto


2019 NY Slip Op 06858


Decided on September 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2019

Friedman, J.P., Renwick, Tom, Gesmer, Oing, JJ.


9916 32127/17E

[*1]HSBC Bank USA, etc.,	 Plaintiff-Respondent,
vJoseph Zillitto also known as Joseph F. Zillitto, et al., Defendants-Appellants, JP Morgan Chase Bank, N.A., et al., Defendants.


The Law Offices of Lawrence Katz, Valley Stream (Lawrence Katz of counsel), for appellants.
Reed Smith LLP, New York (David G. Murphy of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on October 30, 2018, which granted plaintiff's motion for summary judgment, unanimously affirmed, without costs.
Plaintiff bank established its standing to foreclose on the mortgage by attaching a copy of the consolidated note, the dispositive instrument conveying standing, at the time it commenced the action (see Wells Fargo Bank N.A. v Ho-Shing, 168 AD3d 126, 131-132 [1st Dept 2019]). The relevant documents make clear that the consolidated note superseded the original notes, and there is no dispute that the Bank held and sought foreclosure based on that consolidated note.
Defendants' argument regarding plaintiff's alleged non-compliance with RPAPL 1304 is unpreserved for review (see Albany Eng'g. Corp. v Hudson Riv./Black Riv. Regulating Dist., 110 AD3d 1220, 1223 [3d Dept 2013]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 26, 2019
CLERK